McMILLIAN, Judge,
dissenting.
I disagree and would grant defendant notice and an opportunity to be heard. It is true that the trial court’s order in no way affects defendant’s obligation to pay; however, I do not agree that it neither “affected defendant’s rights” nor was it “adverse to his interest.” For example, defendant is now subject to the immediate possibility of contempt proceedings if he fails to make the payments to the circuit clerk. Due process requires at the least that the party whose rights are before the court be afforded notice and an opportunity to be heard. This requirement of minimal procedural due process will not restrict the discretion of the trial court.
In addition, I believe this change constitutes a modification order which cannot be made without prior notice and an opportunity to be heard. For this reason, defendant should have been given notice and an opportunity to be heard before the trial court granted respondent’s motion ordering alimony and child support payments be made to the circuit clerk. Under these circumstances, I would reverse the judgment.